 
ESCROW AGREEMENT
 
This ESCROW AGREEMENT (the “Agreement”) is made and entered into on March 28,
2008, by and among INTREPID TECHNOLOGY AND RESOURCES, INC. (the "Company"), YA
GLOBAL INVESTMENTS, L.P., (the “Buyer”), YORKVILLE ADVISORS, LLC (“Investment
Manager”), and DAVID GONZALEZ, ESQ., as escrow agent (the “Escrow Agent”). The
Company, the Buyer, and Yorkville may be referred to individually as a “Party”
or collectively as the “Parties”. All capitalized terms used herein but not
defined herein shall have the meanings ascribed to them in that certain
Securities Purchase Agreement dated March 28, 2008 entered into by and between
the Company and the Buyer (the “Securities Purchase Agreement”).
 
R E C I T A L S
 
WHEREAS, the Company and the Buyer have entered into the Securities Purchase
Agreement pursuant to which the Company shall issue and sell to the Buyer, and
the Buyer shall purchase from the Company, certain securities (the
“Securities”);
 
WHEREAS, at all times while the Buyer holds any of the Securities, the
Investment Manager shall perform monitoring and managing services for the Buyer
in connection with the Buyer’s purchase and investment in the Securities and the
Buyer’s rights and obligations under the Securities Purchase Agreement and other
related documents and agreements, and during such time, the Investment Manager
shall be paid on a monthly basis, a fee from the Buyer for services performed;
 
WHEREAS, pursuant to the Securities Purchase Agreement, the Parties desire that
the Monitoring Fees (as defined in the Securities Purchase Agreement) be
deposited into a segregated escrow account to be held by the Escrow Agent and
disbursed to the Investment Manager on a monthly basis as set forth in this
Agreement as it performs its monitoring and managing services for the Buyer;
 
WHEREAS, Escrow Agent has agreed to accept, hold, and disburse the Monitoring
Fees deposited with it hereunder in accordance with the terms of this Agreement.
 
A G R E E M E N T
 
NOW THEREFORE, for and in consideration of the foregoing, the mutual covenants
and agreements hereinafter set forth, and other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties hereby
agree as follows:
 
1. Appointment of Escrow Agent. The Company, the Buyer, and the Investment
Manager hereby mutually appoint and designate the Escrow Agent to receive, hold
and release, as escrow agent, the Escrow Funds (as defined below) and Escrow
Agent hereby accepts such appointment and designation, all in accordance with
the terms hereof.
 
2. Escrow Delivery.
 
2.1. Escrow Funds. Escrow Agent is hereby authorized and directed to use its
bank account as an escrow account for purposes of this Agreement. The Company
shall deposit into the Escrow Account all of the Monitoring Fees in accordance
with the terms and conditions of Section 4(g)(ii) of the Securities Purchase
Agreement (such Monitoring Fee funds actually deposited into the Escrow Account
shall be referred to as the "Escrow Funds"). Such Escrow Funds shall be wired to
the following account in accordance with the wire instructions below and shall
be held by Escrow Agent and released only in accordance with the terms of this
Agreement.
 
Bank:
Wachovia, N.A. of New Jersey
Routing #:
 
Account #:
 
Name on Account:
David Gonzalez Attorney Trust Account
Name on Sub-Account:
Intrepid/Monitoring Fee

 
 
 

--------------------------------------------------------------------------------

 
 
3. Conditions of Escrow.
 
3.1. The Escrow Deposit. Escrow Agent shall hold the Escrow Funds until all
funds have been disbursed in accordance with this Agreement (the “Term”) for the
benefit of the Buyer. The Escrow Funds shall be deposited into the Escrow
Account by the Company and the Buyer as set forth in the Securities Purchase
Agreement. Upon each deposit into the Escrow Account, the Buyer shall provide to
the Escrow Agent a completed Monitoring Fee Schedule in the form attached hereto
as Exhibit A (a “Monitoring Fee Schedule”) with respect to such deposit into
escrow setting forth the date and amount of such deposit and the schedule of
disbursements to be made from escrow.
 
3.2. Release of Escrow Funds. The Escrow Agent shall disburse the Escrow Funds
in accordance with the following procedures:
 
(i) The Escrow Agent shall disburse the designated portion of the Escrow Funds
to the Investment Manager in the amounts and at the times set forth on the
Monitoring Fee Schedules promptly upon receipt from the Buyer of a signed
written instruction directing the Escrow Agent to make such disbursement. In
disbursing Escrow Funds, the Escrow Agent is authorized to rely upon such
written instruction from the Buyer and may accept any signatory from the Buyer
that Escrow Agent has on file.
 
(ii)  In the event that the Securities are Fully Retired (as defined in the
Securities Purchase Agreement) prior to the full disbursement of all the Escrow
Funds, the Buyer and the Company shall execute a joint written instruction
directing the Escrow Agent to disburse the remaining Escrow Funds to the
Company, or to such other Person as set forth in such joint written direction,
provided however, the Buyer may instruct, by delivery of a signed written
instruction, which the Buyer, in its sole determination may provide, the Escrow
Agent to disburse all or a portion of the remaining Escrow Funds to the Buyer,
which amount shall be credited to any fees, costs, expenses, or other amounts
owed to the Buyer from the Company pursuant to the Securities, the Securities
Purchase Agreement, or any related documents after the Securities are Fully
Retired, so long as the Buyer first provides the Company with advanced written
notice of such amounts owed to it and provides the Company with five business
days to directly pay such amounts to the Buyer.
 
3.3. Conflict. If a controversy arises between the Parties concerning the
release of the Escrow Funds hereunder, they shall notify Escrow Agent. In that
event (or, in the absence of such notification, if in the good faith judgment of
Escrow Agent such controversy exists), Escrow Agent shall not be required to
resolve such controversy or take an action but shall be entitled to await
resolution of the controversy by joint written instructions from the Parties or
may immediately return the Escrow Funds to the respective Parties, in which
event Escrow Agent shall have no further liability hereunder. If a suit is
commenced against Escrow Agent, it may answer by way of interpleader and name
the Parties as additional parties to such action, and Escrow Agent may tender
the Escrow Funds into such court for determination of the respective rights,
titles and interests of the Parties. Upon such tender, Escrow Agent shall be
entitled to receive from the Parties its reasonable attorneys’ fees and expenses
incurred in connection with said interpleader action or in any related action or
suit. If and when Escrow Agent shall so interplead such Parties, or either of
them, and deliver the Escrow Funds to the clerk of such court, all of its duties
hereunder shall cease, and it shall have no further obligation in this regard.
 
 
2

--------------------------------------------------------------------------------

 
 
3.4. Cause of Action. The Company agrees and acknowledges that in no event shall
it have any cause of action, standing, claim, or any other rights against the
Buyer or the Investment Manager with respect written instructions provided by
the Buyer or disbursements made to the Investment Manager in accordance with
Section 3.2. hereunder.
 
4. Escrow Agent.
 
4.1. Liability of Escrow Agent. The Parties acknowledge, understand and agree
that Escrow Agent has accepted Escrow Agent’s appointment under this Agreement
and shall perform and satisfy Escrow Agent’s duties, liabilities and obligations
under this Agreement only as an accommodation to the Parties. The Parties,
jointly and severally, hereby indemnify Escrow Agent and each representative of
Escrow Agent and hereby agree to hold Escrow Agent and each such representative
free and harmless from and to defend and protect Escrow Agent and such
representative against any claim made, asserted or threatened against Escrow
Agent or such representative (including any such claim made, asserted or
threatened by the Parties), and any claim incurred by Escrow Agent or such
representative, excluding, however, any claim arising from the gross negligence,
willful misconduct, criminal conduct or intentionally tortuous conduct of Escrow
Agent or such representative.
 
4.2. Proceeding. Escrow Agent, in Escrow Agent’s sole discretion, may commence
any judicial proceeding necessary or appropriate to determining the respective
rights of the Parties under this Agreement or to interpreting or enforcing any
term, condition or other provision of this Agreement. The Parties shall jointly
and severally be liable for any and all costs and expenses (including attorneys
fees, expert witness fees, accounting fees and related costs) incurred by Escrow
Agent in connection with such proceeding.
 
5. Termination. This Agreement shall be terminated upon the occurrence of any
one of the following: (i) the release of all the Escrow Funds in accordance with
the terms and conditions of Section 3 hereof; or (ii) otherwise by written
mutual consent signed by the Parties.
 
6. Notice. All notices, demands, requests, or other communications which may be
or are required to be given, served or sent by any of the Parties or the Escrow
Agent to any other party pursuant to this Agreement shall be in writing and
shall be hand delivered (including delivery by courier), sent by facsimile, sent
by a nationally recognized overnight delivery service, or mailed by first-class,
registered or certified mail, return receipt requested, postage prepaid,
addressed to the parties last known address or such other address as the
addressee may indicate by written notice to the other Parties or the Escrow
Agent. Each notice, demand, request or communication that is given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt or the affidavit of messenger being deemed
conclusive but not exclusive evidence of such delivery) or at such time as
delivery is refused by the addressee upon presentation.
 
7. Benefit and Assignment. None of the Parties may assign this Agreement without
the prior written consent of all Parties and the Escrow Agent. This Agreement
shall be binding upon and shall inure to the benefit of the parties hereto and
their respective successors and assigns as permitted hereunder. No person or
entity other than the Parties and their respective successors and assigns is or
shall be entitled to bring any action to enforce any provision in this Agreement
against any of the Parties, and the covenants and agreements set forth in this
Agreement shall be solely for the benefit of, and shall be enforceable only by,
the Parties or their respective successors and assigns.
 
8. Entire Agreement; Amendment. This Agreement, along with the Purchase
Agreement and any other agreement executed on the date hereof between the
Parties, contains the entire agreement among the parties with respect to the
subject matter hereof and supersedes all prior oral or written agreements,
commitments or understandings with respect to such matters. This Agreement may
not be changed orally, but only by an instrument in writing signed by the Party
against whom enforcement of any waiver, change, modification, extension or
discharge is sought.
 
 
3

--------------------------------------------------------------------------------

 
 
9. Headings.The headings of the sections and subsections contained in this
Agreement are inserted for convenience only and do not form a part or affect the
meaning, construction or scope thereof.
 
10. Governing Law; Venue. This Agreement shall be governed and constructed under
and in accordance with the laws of the State of New Jersey (but not including
the conflicts of laws and rules thereof). For purposes of any action or
proceeding involving this Agreement each of the parties to this Agreement
expressly submits to the jurisdiction of the federal and state courts located in
the State of New Jersey and consents to the service of any process or paper by
registered mail or by personal service within or without the State of New Jersey
in accordance with applicable law, provided a reasonable time for appearance is
allowed. Each Party hereby acknowledges that Hudson County, New Jersey is the
proper venue for any action brought hereunder.
 
11. Signature in Counterparts. This Agreement may be executed in separate
counterparts, none of which need contain the signature of all parties, each of
which shall be deemed to be an original and all of which taken together
constitute one and the same instrument. It shall not be necessary in making
proof of this Agreement to produce or account for more than the number of
counterparts containing the respective signatures of, or on behalf of, all of
the parties hereto.
 
12. Attorney’s Fees. Should any action be commenced between any of the Parties
concerning the matters set forth in this Agreement or the right and duties of
any other Party in relation thereto, the prevailing Party in such action shall
be entitled, in addition to such other relief as may be granted, to a reasonable
sum as and for its attorney's fees and costs; except that Escrow Agent’s
attorney’s fees and costs incurred in connection with disputes arising hereunder
between Company, the Buyer, and the Investment Manager shall be paid by Company,
the Buyer and the Investment Manager as otherwise provided herein.
 
13. Conflict Waiver. The Company hereby acknowledge that the Escrow Agent is
general counsel to the Buyer, a partner of the Investment Manager and counsel to
both the Buyer and the Investment Manager in connection with the transactions
contemplated and referred herein. The Company agrees that in the event of any
dispute arising in connection with this Agreement or otherwise in connection
with any transaction or agreement contemplated and referred herein, the Escrow
Agent shall be permitted to continue to represent the Buyer and the Investment
Manager and the Company will not seek to disqualify such counsel. The Company
waives any right to seek the disqualification of Escrow Agent to act as legal
counsel to the Buyer or the Investment Manager as a result of Escrow Agent’s
duties hereunder. The Buyer and the Investment Manager hereby consents to Escrow
Agent acting as escrow agent pursuant to the terms of this Agreement and hereby
acknowledge that in so acting, Escrow Agent shall be bound to act in accordance
with this Agreement and not in the best interest of the Buyer or the Investment
Manager and may be required to enforce its rights under this Agreement against
the Buyer or the Investment Manager. The Buyer or the Investment Manager further
acknowledges and agrees that all communication delivered to Escrow Agent in
furtherance of this Agreement or Escrow Agent’s duties hereunder may not be kept
confidential by Escrow Agent and may not be protected by the attorney-client
privilege. The Buyer or the Investment Manager hereby waive the conflict of
interest and any potential conflict of interest that may arise as a result of
Escrow Agent’s performance of its duties or exercise of its rights under this
Agreement.
 
[Remainder of Page Intentionally Left Blank]
 
 
4

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, each of the parties has caused this Agreement to be duly
executed and delivered in its name and on its behalf, all as of the date and
year first above written.
 
“Company”
 
Intrepid Technology and Resources, Inc.


By: /s/ Jacob D. Dustin              
Name:  Jacob D. Dustin
Title:  President
 
“Buyer”


YA Global Investments, L.P.


By: Yorkville Advisors, LLC
Its: Investment Manager


By: /s/ Mark Angelo                
Name: Mark Angelo
Title: Portfolio Manager
 
“Investment Manager”


Yorkville Advisors, LLC


By: /s/ Mark Angelo                 
Name: Mark Angelo
Title: Portfolio Manager
 
“Escrow Agent”
 
By: /s/ David Gonzalez, Esq.            
Name:  David Gonzalez, Esq.


 
5

--------------------------------------------------------------------------------

 

EXHIBIT A


MONITORING FEE SCHEDULE
 
To: Escrow Agent


In accordance with the Agreement, upon each deposit into the Escrow Account, the
Buyer shall provide to the Escrow Agent a completed Monitoring Fee Schedule with
respect to such deposit into escrow setting forth the date and amount of such
deposit and the Schedule of Disbursements to be made to the Investment Manager
from the Escrow Account. Below please find the Monitoring Fee Schedule in
connection with the Monitoring Fee to be deposited into the Escrow Account
pursuant to a Closing under the Securities Purchase Agreement:
 
Part I. Deposits of Monitoring Fee Into Escrow Account
 
Deposit Into Escrow Account
$55,000.00
Date of Deposit
 



Part II. Schedule of Disbursements to Investment Manager From Escrow Account


Disbursement Date
Disbursement
Amount
Remaining Escrow
Funds
 
$30,000
$25,000
 
$1,086.96
$23,913.04
 
$1,086.96
$22,826.08
 
$1,086.96
$21,739.12
 
$1,086.96
$20,652.16
 
$1,086.96
$19,565.20
 
$1,086.96
$18,478.24
 
$1,086.96
$17,391.28
 
$1,086.96
$16,304.32
 
$1,086.96
$15,217.36
 
$1,086.96
$14,130.40
 
$1,086.96
$13,043.44
 
$1,086.96
$11,956.48
 
$1,086.96
$10,869.52
 
$1,086.96
$9,782.56
 
$1,086.96
$8,695.60
 
$1,086.96
$7,608.64
 
$1,086.96
$6,521.68
 
$1,086.96
$5,434.72
 
$1,086.96
$4,347.76
 
$1,086.96
$3,260.80
 
$1,086.96
$2,173.84
 
$1,086.96
$1,086.88
 
$1,086.88
$0.00



 
6

--------------------------------------------------------------------------------

 

